Citation Nr: 0030381	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1983 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  First, the issue certified on 
appeal is framed incorrectly.  In other words, the issue 
should be adjudicated on a de novo basis, as noted on the 
title page of this action, and not on a new and material 
evidence basis.  This is because, in October 1983, the 
veteran, through his representative, filed a timely 
substantive appeal (though not on a VA Form 1-9) with respect 
to the RO's June 1983 decision, in which the RO denied 
entitlement to service connection for PTSD.  Specifically, a 
statement dated September 30, 1983 and received October 5, 
1983, reflected the veteran's desire to continue his appeal.  
The Board notes that this issue has never been certified for 
appeal and there is no evidence of record that the veteran 
has ever withdrawn his appeal.  Therefore, the service 
connection issue with respect to PTSD has been on appeal 
since 1983.

In addition, the veteran also timely appealed the issue of 
entitlement to service connection for a skin disorder in the 
same October 1983 substantive appeal.  The Board notes that 
this issue likewise has never been certified for appeal and 
there is no evidence of record that the veteran has ever 
withdrawn his appeal.  Therefore, the service connection 
issue with respect to a skin disorder has been on appeal 
since 1983.

Although the RO noted in a December 1983 statement of the 
case, pertaining to another issue, that VA Form 1-9 had not 
yet been filed, the Board finds evidence, when evaluated in a 
light most favorable to the veteran, supports a conclusion 
that a substantive appeal was filed in October 1983.

Given that these issues have been on appeal since 1983, the 
duty to assist requires that VA attempt to obtain records 
relevant to a veteran's claims, readjudicate them on a de 
novo basis, and issue the veteran a supplemental statement of 
the case. 

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, private and/or VA, who 
treated him for his PTSD and skin 
disorder since 1983.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  In any 
event, if the veteran does not respond 
after a reasonable amount of time, the RO 
should request any relevant medical 
records from the VA Medical Center, 
specifically to include records from the 
Mental Hygiene Clinic.

2.  Following completion of the 
foregoing, and after completing any 
additional development that it deems 
necessary, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be taken.

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond to 
any claims in appellate status.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


